          Case 1:07-cr-00131-SPW Document 77 Filed 03/02/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION



  UNITED STATES OF AMERICA,
                                                 CR 07-131-BLG-SPW
                      Plaintiff,
                                                  ORDER
  vs.



 CLACEY PEDERSON,

                      Defendant.


        For the reasons stated on the record, CLACEY PEDERSON is hereby

released from the custody of the U.S. Marshals Service.


        DATED this 2nd day of March, 2021.



                                          'SDSAN P. WAITERS
                                             U.S. DISTRICT JUDGE
